Citation Nr: 1613521	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-06 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date before July 1, 2011, for the grant of non-service connected pension benefits.

2.  Entitlement to service connection for diabetes mellitus (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision of the VA Pension Management Center (PMC) at the RO in St. Paul, Minnesota, which granted a non-service connected pension effective July 1, 2011.

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA received a claim for non-service connected pension benefits on July 1, 2011, which was after the date when entitlement to such pension arose.


CONCLUSION OF LAW

The criteria for an effective date before July 1, 2011, for the award of non-service connected pension benefits are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than July 1, 2011, for the award of non-service connected pension benefits.  

The effective date for an award of pension is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2014); 38 C.F.R. § 3.400(b) (2015). 

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Turning to the facts in this case, on July 1, 2011, VA received the Veteran's claim of entitlement to pension benefits.  The Veteran did not indicate on this form that he had ever previously applied for VA pension benefits.  In January 2012, the PMC granted the Veteran's claim for non-service connected pension benefits effective July 1, 2011.  

In August 2012, the Veteran disagreed with the July 1, 2011, effective date that had been assigned to the award.  In support of his argument, the Veteran stated that he visited the San Bernardino County Veterans Affairs office "just prior to [his] 65th birthday."  The Veteran indicated that he spoke with a service representative at that time who, because she generally disliked men, informed him that he would not qualify for a pension.  The Veteran indicated that he then returned in June 2011 and filed his current claim.  The Veteran additionally submitted undated correspondence in which he stated that he inquired about a pension with a service representative in either December 2010 or January 2011.  In this letter, he requested a February 2011 effective date for his award of non-service connected pension benefits.

During his October 2015 hearing before the undersigned, the Veteran stated that he visited the San Bernardino County Veterans Affairs office with the intention of filing a claim of entitlement to pension benefits, but a staffer refused to allow the Veteran to submit his claim, informing the Veteran that he was not eligible for benefits.  

Turning to an analysis of these facts, before July 1, 2011, there is simply no evidence of even an informal claim requesting a non-service connected pension.  Indeed, the Veteran has not suggested that he ever actually filed a claim of entitlement to non-service connected pension benefits before July 1, 2011.  Instead, he claims that he intended to file a claim sometime between December 2010 and February 2011, but that he was misinformed by a county employee.  

The Board does not doubt the credibility of the Veteran's statements.  Unfortunately, even accepting that the Veteran indeed visited the county office during this time and received erroneous advice that dissuaded him from filing a claim, this does not establish a legal basis of entitlement to an earlier effective date absent written evidence of a claim.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Thus, the Board finds that the date of receipt of claim is July 1, 2011.

The appropriate effective date for the claim on appeal is the latter of the date of receipt of claim or date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In this case, the Veteran's entitlement to non-service connected pension benefits arose before VA received the Veteran's claim on July 1, 2011.  The later of these dates-July 1, 2011-is thus the correct effective date for the award of non-service connected pension benefits.


ORDER

An effective date earlier than July 1, 2011, for the grant of non-service connected pension benefits is denied.


REMAND

In order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in July 2014, the RO denied the Veteran's claim of entitlement to service connection for diabetes.  Later in July 2014, the Veteran filed a notice of disagreement.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand this claim to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Consider the issue of entitlement to service connection for diabetes.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


